UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6510


STANLEY D. LINDER,

                Plaintiff - Appellant,

          v.

MR. MATTHEW J. FRIEDMAN, Assistant        Attorney   General;   MR.
ALLEN WILSON, Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:12-cv-03051-RMG)


Submitted:   September 26, 2013          Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley D. Linder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley D. Linder appeals the district court’s order

accepting     the   recommendation   of    the   magistrate    judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Linder v. Friedman, No. 1:12-cv-03051-

RMG   (D.S.C.   Mar.   6,   2013).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2